Filed
                                                                                                11/20/2015 11:04:24 AM
                                                                                                       Esther Degollado
                                                                                                           District Clerk
                                                                                                           Webb District
                                                                                                        Ana Hernandez
                                     NO. 2014-CV-7001705-D2                                         2014CV7001705D2


NORTHTOWN DEVELOPMENT, INC.                        §           IN THE DISTRICT COURT
                                                                                      FILED IN
And GATEWAY CENTENNIAL                             §                           4th COURT OF APPEALS
DEVELOPMENT, CO. (Successors-in-                   §                            SAN ANTONIO, TEXAS
Interest to Trautmann Investment                   §                           11/20/2015 3:08:34 PM
Properties, Ltd.),                                 §                               KEITH E. HOTTLE
              Plaintiffs                           §                                    Clerk
                                                   §
V.                                                 §           111TH JUDICIAL DISTRICT
                                                   §
CIT YOF LAREDO,                                    §
          Defendant                                §           WEBB COUNTY, TEXAS

                            NOTICE OF INTERLOCUTORY APPEAL

MAY IT PLEASE THE COURT:

       NOW COMES DEFENDANT CITY OF LAREDO and files this Notice of Appeal from the

trial court’s Order dated November 12, 2015, pursuant to Tex. Civ. Prac. & Rem. Code §51.014(a)(8)

and would respectfully show the Court the following:

       Defendant hereby appeals this Court’s denying of Defendant’s plea to the jurisdiction as

detailed in the 111th Judicial District’s order signed on November 12, 2015 (Exhibit A) to the Fourth

Court of Appeals, San Antonio, Texas. This notice was filed prior to the deadline for filing this Notice

of Appeal, which is twenty (20) days from the date the trial court signed the challenged order.

       Pursuant to Tex. Civ. Prac. & Rem Code §51.014(b), this interlocutory appeal stays the

commencement of trial in this case and all other proceedings. The City’s plea was filed pursuant to the

court’s scheduling order.
                    Filed
11/20/2015 11:04:24 AM
       Esther Degollado
           District Clerk
           Webb District
        Ana Hernandez
    2014CV7001705D2




          EXHIBIT
             A
                    Filed
11/20/2015 11:04:24 AM
       Esther Degollado
           District Clerk
           Webb District
        Ana Hernandez
    2014CV7001705D2




          EXHIBIT
             A